I take great pleasure in
congratulating you most warmly, my dear brother, on your
election to the presidency of the General Assembly at its
fifty-fourth session. Your great country, Namibia, and its
illustrious leader, President Sam Nujoma, have been very
generous indeed in allowing us to benefit from the
prodigious knowledge and experience you command on the
workings of the United Nations, having spent the better part
of your life in this institution. We are confident that under
your seasoned leadership the fifty-fourth session will serve
as a fitting climax to a tragic century. My delegation is
ready to render you all the support you will no doubt need
in carrying out your onerous responsibilities.
Your predecessor, Mr. Didier Opertti, has earned our
admiration and gratitude by the exemplary manner in which
he presided over the fifty-third session of the General
Assembly. We thank his country, Uruguay, for allowing us
to tap his wisdom and benefit from his leadership skills.
Our Secretary-General, Mr. Kofi Annan, and his team
in the Secretariat have continued to discharge their
responsibilities with unstinting devotion. The problems they
have to deal with, and/or seek solutions to, are enormous,
and yet they remain undaunted. We owe them an immense
debt of gratitude.
We warmly welcome in our midst three new members
of our Organization, Nauru, Kiribati and Tonga. We wish
them the best and assure them of our friendship and
solidarity.
Despite the many horrors of the twilight of this
turbulent century — the civil wars, the rampant terrorism
in many places and other acts of savagery committed
against millions of our fellow human beings all over the
world — we have made commendable progress in the
past few years in the maintenance of global peace and
security and the consolidation of freedom and democracy.
An increasing number of the world's nations have
organized successful elections in the past few years, many
with the help of the United Nations. In two weeks’ time,
my own country, Botswana, will for the seventh
successive time in a generation afford its citizens another
opportunity to exercise their democratic right to choose
their leaders.
Political pluralism may not have taken root in all the
corners of the globe, but it has undoubtedly enthralled the
imagination of all peoples yearning for freedom. It has
become the weapon of choice, a powerful one at that,
against tyranny. Democracy is, of course, not necessarily
a foolproof panacea against all the societal imperfections
that are our natural inheritance as human beings, but we
believe that only in societies where the rights of all
citizens, their fundamental freedoms, their beliefs, their
culture, are protected and allowed the fullest expression
possible under the law, can peace prevail. Peace is a
prerequisite for development, for sustainable development.
At independence in 1966 Botswana was regarded,
and rightly so, as an abject basket case, the poorest of the
poor of the emerging African nations. Our desire to be
free in those inauspicious economic and political
circumstances was derided by those who did not wish us
well as nothing more than a suicidal wish.
Today, a mere generation later, my country prides
itself on having one of the fastest growing economies in
the world, thanks to the peace and stability we have
enjoyed since independence and the wise utilization of the
few resources with which our desert- scarred and drought-
prone country is, thankfully, endowed.
Democracy has been a way of life and second nature
to Botswana. We attribute our peace and stability to it.
We cannot, of course, forget the support we were given
by the international community, particularly during the
early years of our independence.
This is why we welcome the end, at long last, of
military rule in Nigeria, a country whose importance to
our continent and to the world at large cannot be gainsaid.
A vibrant democracy in Nigeria will have a powerful
effect not only on the west African region, but also on the
continent as a whole.
5


We pledge our support to our Nigerian brothers and
sisters in their struggle to nurture their democracy and to
reconstruct their economy as well as to rehabilitate their
institutions. We reiterate our aversion to coups and military
rule, and laud the Organization of African Unity (OAU)
Algiers decision to the effect that from now on those who
overthrow Governments by means other than democratic
elections will face isolation by our African community.
We welcome the signing in Togo recently of a peace
agreement between the democratically elected Government
of Sierra Leone and the rebels. We understand fully the
circumstances which compelled President Kabbah to sign
this peace agreement. We hope the agreement will bring
peace to Sierra Leone. We urge the international
community to contribute generously to the rehabilitation
and reconstruction of that devastated country.
The Great Lakes region in Central Africa remains
unstable, despite the signing recently of an Agreement to
end the conflict in the Democratic Republic of the Congo.
The signing of the Agreement by its Government and its
Southern African Development Community (SADC) allies
and the rebels is the first step in a difficult journey to peace
in Central Africa.
The Agreement will, however, amount to nothing
without the full support of the international community, in
particular that of the United Nations. We therefore urge the
Security Council, in collaboration with the Organization of
African Unity (OAU), to become actively involved in the
full implementation of the Lusaka Agreement. Time is of
the essence.
The case of Angola is a very sad one. The departure
of the United Nations from that war-ravaged country has
left a void, which has abetted one of the deadliest conflicts
that has ever afflicted Africa. In the absence of the United
Nations Angola Verification Mission, it is not possible to
assess accurately the magnitude of the slaughter, the
starvation and the general mayhem caused by disease and
landmines in Angola. Nevertheless, we call upon the
international community to intensify its efforts to end the
tragedy, and we firmly believe that the tragedy can be
ended only by the full implementation of the Lusaka
Protocol.
We further call upon those among us who continue to
give Savimbi’s rebellion sustenance to cease doing so. We
must all cooperate in ensuring that sanctions imposed
against UNITA are effective.
We welcome, in this regard, the Security Council’s
recent establishment of panels to investigate violations of
the sanctions imposed against UNITA and to find
effective ways of tightening them. It is our fervent hope
that the panels will not only be able to reveal the
identities of UNITA’s merchants of death, but will also
advise on how such violators of United Nations sanctions
could be deterred from defying the will of the
international community.
The bloody war that has been raging between the
East African neighbours of Eritrea and Ethiopia may be
experiencing a lull as we meet here, but the fact, in our
view, continues to be that this terrible war does not make
sense. It is a war of brothers who, more than anyone else,
should have found it easy to sit down to discuss whatever
differences might have arisen between them. We urge our
two fellow African countries to embrace each other under
the OAU-brokered peace agreement and to make peace.
The question of Western Sahara has been on our
agenda for too long. We urge the parties to redouble their
efforts to conclude the identification process so that a
referendum can be held to decide the future of Western
Sahara once and for all, as called for by the OAU summit
in Algiers.
The decision by Indonesia last year to allow the
people of East Timor to decide their future as they saw fit
was hailed by my country — and, I am sure, by many
others across the globe — as a momentous and wise one.
We lavished praise on Indonesia for this decision, fully
conscious of the fact that it could not have been an easy
one to make.
The decision was quickly followed by the equally
momentous Agreement signed in May this year between
the Governments of Indonesia and Portugal, on one hand,
and the United Nations, on the other, by which the people
of East Timor were to decide their future through a
referendum. We were therefore disappointed, to put it as
mildly as I can, by the tragic events that followed the
holding of the referendum. The unleashing of militias on
an innocent population — which had, with so much
dignity and calm, voted in a referendum, as invited to do
by Indonesia and the United Nations — deeply
disappointed Indonesia’s friends, including my own
country. The destruction of Dili, the capital of East
Timor, and its environs by the militias ennobled no one,
including Indonesia, and deserves our censure.
6


Now that the East Timorese have unequivocally stated
their preference, which is independence, they should be
afforded all the assistance they need to fulfil their national
aspirations without hindrance. Relations between the soon-
to-be independent State of East Timor and the Republic of
Indonesia should be cordial, and it is our hope that this will
be the case.
The resuscitation of the Wye River Memorandum and
its implementation recently have given a needed fillip to the
peace process between the Israelis and the Palestinians.
This gives us hope for the final phase of the negotiations
that have just begun. We urge the Israeli authorities and the
Palestinians to persevere in the quest for peace in the
Middle East.
In the past few years we have witnessed a
proliferation of summits and major conferences aimed at
building a consensus on issues as diverse as women and
development, youth, the environment, human rights,
population and social development, human settlements,
education and health. We have also convened conferences
to address the dangers of weapons of mass destruction and
to intensify the campaign against landmines. If summitry
and conferences alone were the solution to the world’s ills,
our planet would by now have become a wonderful place
to live. But this is not at all the case.
The cold war may have ended, but the old danger or
threat posed to the security of humankind by weapons of
mass destruction remains. This is, as always, exacerbated
by the build-up of conventional weapons beyond the
legitimate requirements of self-defence. Once again we urge
those concerned to show political will and commitment by
taking progressive measures to reduce nuclear weapons
globally, with the ultimate goal of eliminating them.
The adoption by the OAU of the Pelindaba Treaty and
the establishment of the African Nuclear-Weapon-Free
Zone has demonstrated Africa’s commitment to an early
conclusion of a legally binding instrument to avert the
dangers posed by nuclear weapons. We will continue to
work assiduously with our partners in the developing world
to pursue efforts aimed at ridding the southern hemisphere
of all weapons of mass destruction, particularly nuclear
weapons.
Landmines have continued to maim and kill innocent
people. We must redouble our efforts to ban their
production, stockpiling and use. We must all become party
to the 1997 Convention on the Prohibition of the Use,
Stockpiling, Production and Transfer of Anti-personnel
Mines and on Their Destruction.
The challenges of development have become more
formidable in today’s globalizing world. Increased
integration of markets and the rapid transfer of technology
and of other innovations, as well as a wide array of
economic, social and political relationships, band our
nations together and dictate a common destiny for our
peoples. To survive the global competition, we in the
developing world must timeously and adequately respond
to the opportunities and challenges facing us. In order to
do so we need to vigorously pursue strategies that will
increase trade prospects. We need also to raise the
productivity of our labour force and the quality of our
human resources. It is crucial that in our pursuit of
sustainable economic development, the basic tenets of
democracy and good governance be upheld at all times
and never be sacrificed.
At the Algiers summit of the OAU, our leaders had
substantive discussions on how to harness the forces of
globalization for the benefit of the African region and for
the prosperity of our peoples. They solemnly committed
themselves to striving to ensure that globalization does
not transform Africa into a marginalized bystander. We
recognize, however, that to move forward, the entire
international community has to be fully engaged. This
would by no means be merely a charitable act, but rather
an investment in global peace and security.
The United Nations, as a universal forum, is
uniquely placed to promote international cooperation by
addressing the challenges of development in the context
of interdependence. However, this can be achieved only
if the United Nations is provided adequate financial
resources. We note with deep concern that the last five
years have seen a steady decline in the resources of the
United Nations Development Programme, the leading
operational arm of the United Nations.
Far too many of our people live in abject poverty.
Far too many die of preventable diseases such as
tuberculosis and malaria. Unemployment remains
pervasive, especially among the young.
Africa’s economic recovery and growth potential
continue to be frustrated by the mounting foreign debt.
Despite the numerous relief efforts, a durable solution to
the problem has remained unattainable. My delegation
acknowledges the efforts being made through the Heavily
Indebted Poor Countries Debt (HIPC) Initiative in 1996.
7


But while the HIPC Initiative can be a catalyst in the
search for the solution, it cannot be the solution itself. To
reach the heart of the debt problem, it is imperative that the
debtors and the creditors acknowledge the seriousness of
the problem and work together to strike a compromise that
could yield long-term results.
We appreciate the efforts being made by the Bretton
Woods institutions and the donor Governments to address
the debt problem, particularly the seminar recently held in
the Kenyan capital of Nairobi, chaired by the President of
Botswana, Mr. Festus Mogae, whose results we hope will
be followed up. We still believe, however, that the
permanent solution to Africa’s debt problem should go
beyond the mere rescheduling of the debt-payment period
to outright cancellation and debt forgiveness.
The alarming rate of the spread of the HIV/AIDS
pandemic is undoubtedly the most worrisome and urgent
problem facing sub-Saharan Africa, Botswana being one of
the hardest-hit countries. My Government is responding
with an aggressive national information and education
campaign to combat this destructive disease. The
achievements made so far in the health sector and the
economy are in jeopardy.
The advancement of women and the elimination of all
forms of discrimination and violence against them in many
societies are yet to be achieved. Women and young girls
are still subjected to all manner of brutalities.
The plight of millions of children who are conscripted
into armies in various parts of the world is an outrage. The
images of children being conscripted and trained to
participate in senseless wars caused by the folly of adults
dehumanizes us all. Everything must be done to discourage
this evil practice and to punish those who insist on
perpetrating it. The Government of Botswana fully supports
the work of the Special Representative of General
Assembly for Children and Armed Conflict and remains
fully committed to upholding all the international legal
instruments on the rights of children. My delegation
attaches great importance to these issues and urges the
community of nations here gathered to join their efforts in
the search for solutions to these socio-economic problems.
In turning now to the reform of the United Nations, let
me briefly say the following: A wise man adapts to
circumstances, as water shapes itself to the vessel that
contains it. So says a Chinese proverb. That the United
Nations, particularly its Security Council, needs to adapt
itself to the era in which it exists today, I think is
axiomatic. The fact that the Security Council’s
undemocratic composition is an insult to the
overwhelming majority of the Members of this
Organization is also, I think, self-evident and recognized
as such even by those who would, if allowed, keep this
important organ as it is.
Africa, demands to be properly represented in the
Security Council in both categories of representation. We
will never tire of insisting on our demand for three
additional non-permanent seats and at least two permanent
seats.
Let me conclude by once again wishing you well,
Sir, in your tenure of office as President of the General
Assembly at its fifty-fourth session. We can assure you
that our commitment to the United Nations remains as
strong as ever. This Organization, I am sure we all agree,
is irreplaceable.

















